Citation Nr: 1507452	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  13-06 500A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for arthritis of the right knee with history of torn medial meniscus, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from May 1948 to March 1953, and from April 1953 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In January 2015, the Veteran testified before the undersigned at a Travel Board hearing at the RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified that he had received treatment during the appeal period from Dr. Cowin as well as from Orlando Regional Medical.  Although it was indicated that these records would be submitted, they have not been forthcoming and should be obtained.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  

In addition, the Veteran described having locking and instability of the right knee which had worsened.  He has not been afforded a VA examination in several years.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  Thus, he should also be reexamined.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After securing the appropriate medical release and verifying the name of the Veteran's private physician, obtain and associate with the record copies of all clinical records, which are not already in the claims file, of the Veteran's treatment by Dr. Cowin and from Orlando Regional Medical.  The RO/AMC must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts should be associated with the record.

2.  Schedule the Veteran for a VA joints examination for the purpose of determining the nature and extent of the Veteran's service-connected right knee disability.  The record must be made available to the examiner and the examiner should indicate in his/her report whether or not the record was reviewed. Any indicated tests, including x-rays if indicated, should be accomplished.  

The examiner should perform range of motion testing and state the Veteran's range on flexion and extension and if he has pain on either movement.  The examiner should indicate if the Veteran has recurrent subluxation or instability and, if so, if it is slight, moderate or severe.  

The examiner should also, in accordance with DeLuca v. Brown, 8 Vet. App. (1995), indicate whether the service-connected right knee disability is productive of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any additional limitation of motion or additional functional loss.  If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups. If the examiner is unable to offer an opinion as to the nature and extent of any additional disability during a flare-up, that fact must be so stated.  

The examiner should indicate if the Veteran had a dislocated semilunar cartilage, and, if so, if he also has frequent episodes of locking, pain, and effusion in the joint.  The examiner should also indicate if the Veteran has ankylosis of the right knee.

3.  The AMC should review the medical opinion and examination obtained above to ensure that the remand directives have been accomplished. If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.

4.  The AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

